               Case 1:20-cv-01040-LJL Document 31 Filed 12/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES LIABILITY INSURANCE COMPANY,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1040 (LJL) (SLC)

                                                                           ORDER
GREEN BUILDERS GROUP NY CORP.,

                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to Judge Liman’s order at ECF No. 30, the parties are directed to meet and confer

and notify the Court by Monday, December 21, 2020 by joint letter which of the following dates

works best for a settlement conference:

   1. Monday, January 10, 2021 at 10:00 am or 2:00 pm;

   2. Thursday, January 14, 2021 at 10:00 am or 2:00 pm; or

   3. Wednesday, January 27, 2021 at 2:00 pm.

If none of these three dates works for both parties, the joint letter should provide three mutually

agreed dates in February 2021.


Dated:            New York, New York
                  December 17, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
